Citation Nr: 0907475	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  03-32 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to February 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in March 2007.  
A transcript of the hearing is associated with the Veteran's 
claims folder.

In December 2007, the Board denied the Veteran's appeal.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In October 2008, the 
Court granted a joint motion of the parties, vacated the 
Board's decision, and remanded the case to the Board for 
action consistent with the joint motion.  The case has been 
returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion granted by the Court, the parties agreed 
that as the August 2007 VA examination report does not 
provide the information requested in the Board's August 2007 
remand order, VA has a duty to assist by seeking another 
medical opinion as to the etiology of the Veteran's low back 
disability.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran's representative has already 
arranged for the Veteran to be afforded an independent 
medical evaluation in January 2009.  However, the Board must 
still comply with the orders of the Joint Motion for Remand 
and request that the RO arrange for the Veteran to be 
afforded another VA examination before a final decision on 
the appeal can be rendered.

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).

Accordingly, the case is REMANDED to the RO via the AMC in 
Washington, DC for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Make arrangements for the Veteran to be 
afforded an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present low back disability.  The claims 
folder must be made available to and 
reviewed by the examiner, and the examiner 
should note such review in the examination 
report.  Any indicated studies should be 
performed.  The examiner should identify 
each diagnosis with respect to the 
Veteran's lower back.

Based upon the examination results and 
claims folder review, the examiner should 
determine, for each diagnosis, whether it 
is at least as likely as not (i.e., 
probability of 50 percent or greater) that 
the diagnosed back disorder is related to 
any injury sustained in the Veteran's motor 
vehicle accident during service.  Pursuant 
to the motion granted by the Court, the 
examiner must presume that the Veteran 
sustained an injury to his back in service.  
The rationale for all opinions expressed 
must be provided.


2.  Readjudicate the issue on appeal on a 
de novo basis.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the requisite 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate action, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



